DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed 1/31/2022 has been entered. 

Election/Restrictions
Applicant’s election without traverse of Species 3 (Figure 24) in the reply filed on 8/4/2021 is acknowledged.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Franco Serafini on 2/7/2022.

The application has been amended as follows: 
	
In the Specification:
-Paragraph [00057]: “the open sliding seat 84” is changed to --the open neck 84--


Response to Arguments
Applicant’s arguments, filed 1/31/2022, with respect to the previous 112(a) and 112(b) rejections on Pages 4-5 of “REMARKS” have been fully considered and are persuasive.  The previous 112(a) and 112(b) rejections of Claim 5 have been withdrawn. 

Allowed Claims / Reasons for Allowance
Claims 5-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 5, none of the prior art references, alone or in combination, anticipate or render obvious the claimed invention of Claim 5. 
Attention can be brought to the disclosures of Carlson (US Patent 4,166,348), Ziembicki (EP 1950134 A1- previously cited- see the PDF attached to the previous action mailed n 8/30/2021 for translation), Martin-Cocher (US Patent 5,447,008) and Goldstein (US Patent 4,067,174). The references above, alone and/or combination, anticipate and/or render obvious several features of the claimed invention (See the Non-Final Rejection mailed on 8/30/2021 for reference). For example, each of the references above comprise a form of winding device comprising a first reel-holder roll, a form of vertical column and a lifting plane movable along the column and the first reel-holder roll being coupled to the plane for simultaneous movement thereof. However, none of the 
Further, it would not have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified any of the references above to include a further reel-holder roll joined to the plane, position the rolls as claimed, and configure the plane and the rolls to move between positions relative to the column as claimed. Further, such a modification would require significant structural changes to any of the winding devices of the listed references and would have required hindsight motivation drawn from Applicant’s specification as motivation to do so. 
Therefore, it can be concluded that the claimed invention of Claim 5 is allowable over the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See “Notice of References Cited”.
-Gallette (US Patent 9,243,412) discloses a device (10; Figure 1) comprising a roll (44) for wrapping material (insulation) joined to a bottom of a lifting plane (platform 26).
-Gabrielson (USP 2,480,461) discloses a winding device comprising a roll movable vertically along a column.
-Stoerig (DE 10013290 A1) discloses a winding device comprising a reel holder roll (6) coupled to a plane that is vertically movable along a column (3). 
-Merminod (USP 9,938,103) discloses a platform that supports several reel-holder rolls. 
-Kraus (US PGPUB 2019/0233247) discloses a winding device comprising several reel-holder rolls coupled to a vertical column (note the filing date is after the effective filing date of instant application).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA G KOTIS whose telephone number is (571)270-0165. The examiner can normally be reached Monday - Thursday 6am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA G KOTIS/Examiner, Art Unit 3731                                                                                                                                                                                                        2/7/2022